Name: Regulation (EEC) No 2482/75 of the Council of 29 September 1975 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  tariff policy
 Date Published: nan

 1 . 10. 75 Official Journal of the European Communities No L 254/3 REGULATION (EEC) No 2482/75 OF THE COUNCIL of 29 September 1975 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof ; Whereas Article 25 of Regulation (EEC) No 1035/72 lays down the conditions under which a counter ­ vailing charge may be introduced to obviate distur ­ bances on the Community market caused by offers from third countries at abnormal prices ; whereas expe ­ rience has shown that alternation of entry prices above and below the reference price causes distur ­ bances which cannot be remedied by applying Article 25 ; whereas, therefore, appropriate measures should be taken,Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment (') ; HAS ADOPTED THIS REGULATION : Article 1 Article 23(2) of Regulation (EEC) No 1035/72 shall be replaced by the following : *2 . Reference prices shall be fixed : Whereas Article 23 of Council Regulation (EEC) No 1 035/72 (2) of 18 May 1972 on the common organiza ­ tion 'of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (3), lays down criteria for fixing reference prices ; whereas, as regards oranges, mandarins and Clementines, the annual financial compensation provided for in Council Regulation (EEC) No 251 1 /69 (4) of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit, as last amended by Regulation (EEC) No 2481 /75 (5), makes it possible to maintain a more exact relationship between the price of Community products and that of imported products ; whereas, under such conditions, the aim of the price may be reached by limiting, where necessary, the variation in the reference prices at a percentage not exceeding the difference between the percentage used for the varia ­ tion in basic and buying-in prices and that used for the variation in financial compensation ; Whereas Article 23 (2) of Regulation (EEC) No 1035/72 provides that transport costs for oranges, mandarins, satsumas, Clementines, tangerines and other similar citrus hybrids are not to be taken into account when calculating the reference price, because of the special measures taken to guarantee the disposal of certain of these products produced in the Community ; whereas, since similar measures were taken in respect of lemons for a part of the 1975/76 marketing year, transport costs for that period should not be taken into account when calculating the refer ­ ence price for that product ; on the basis of the arithmetic mean of prpducer prices in each Member State plus, except in the case of oranges, mandarins, satusmas, Clementines, tangerines and other similar citrus hybrids and also, for the period from 1 October 1975 to 31 May 1976, lemons the amount fixed in paragraph 4, taking into account the average trend in the basic and buying-in prices. However, beginning with the 1975/76 marketing year, reference prices for oranges, mandarins, satsumas, Clementines, tangerines and other similar citrus hybrids shall be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the differ ­ ence between the percentages representing respec ­ tively the variation in basic and buying-in prices and in the financial compensation provided for by Regulation (EEC) No 2511 /69, compared with the preceding marketing year.'' (') Opinion delivered , on 26 September 1975 (not yet published in the Official Journal). (2) OJ No L 118, 20. 5 . 1972, p. 1 . (&gt;) OJ No L 291 , 28 . 12. 1972, p. 147. (&lt;) OJ No L 318, 18 . 12. 1969, p. 1 . (5) See page 1 of this Official Journal . No L 254/4 Official Journal of the European Communities 1 . 10. 75 'Article 26 1 . The charge introduced in implementation of Article 25 shall not be altered so long as :  the variation of the factors in its calculation does not lead, after it is put into effect for three consecutive market days, to an alteration of its amount by more than 10 unit of account,  regrouping of exporting countries does not become necessary. A decision to withdraw the charge for a given exporting country shall be taken when the entry price has been at least equal to the reference price for two consecutive market days. This decision shall also be taken if there are no prices in respect of that country for six consecutive working days  except where Article 24(4) applies  or if application of the first indent of the first para ­ graph leads to the charge being fixed at zero . 2. The charge introduced in implementation of Article 25a shall be applied for six days. It may not be withdrawn before the end of that period unless :  the application of Article 25 ( 1 ) and, should the occasion arise, Article 24(4) lead to the fixing of a new higher countervailing charge, or  the entry price for three consecutive market days after the charge is put into effect, is at least equal to the reference price.' Article 2 The following Article shall be added to Regulation (EEC) No 1035/72 : Article 25a 1 . When it is noted that during a period of five to seven successive market days entry prices for a given product from a given exporting country are alternatively above and below the reference price, even when during two consecutive market days the entry prices are above or below the reference price without this having led to Article 25 being applied, a countervailing charge shall , notwith ­ standing the provisions of this Article and on the conditions set out below, be introduced in respect of the exporting country concerned, save in excep ­ tional circumstances. The charge shall be introduced when :  three entry prices fall below the reference price, and  on condition that one of these entry prices is at least 0-5 unit of account below the reference price. This charge shall be equal to the difference between the reference price and the last available entry price at least 0-5 unit of account below the reference price . 2 . Article 25 (2) shall not apply to the charges introduced in implementation of paragraph 1 of this Article. 3 . The countervailing charge introduced in implementation of paragraph 1 of this Article, which shall be the same amount for all Member States, shall be levied in addition to customs duties in force .' Article 3 Article 26 of Regulation (EEC) No 1035/72 shall be replaced by the following : Article 4 This Regulation shall enter into force on 1 October 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1975 . For the Council The President G. MARCORA